Citation Nr: 0732289	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-34 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran provided additional evidence in support of his 
claim in September 2007 that was not accompanied by a waiver 
of the initial consideration of that evidence by the regional 
office (RO).  The Board finds, however, that since the Board 
has decided to grant the benefits sought on appeal, further 
action with respect to the issue of waiver is not warranted.  


FINDING OF FACT

The veteran has a service-connected disability of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The veteran is unemployable by reason of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant the 
benefit sought, any failure to notify and/or develop the 
claim under the VCAA cannot be considered prejudicial to the 
veteran.

The veteran has worked in the insurance industry for over 
thirty years and asserted in his October 2005 Department of 
Veterans Affairs (VA) Form 21-8940 that he became too 
disabled to work in March 2002.  He more recently reported at 
the time of VA PTSD examination in March 2006 that he stopped 
working in the spring of 2005.

The veteran received a high school education and also 
reported three years of college.  He is currently service-
connected for PTSD, rated as 70 percent disabling from 
December 29, 2004, and 50 percent disabling from November 16, 
2001.

The question for consideration is whether the manifestations 
of the veteran's service-connected PTSD now preclude his 
employment.

By way of background, the Board notes that VA treatment 
records in late 2001 and early 2003 reflect that the veteran 
began to report occupational difficulties relating to his 
symptoms of PTSD.

At the veteran's VA PTSD examination in December 2004, the 
veteran reported that he had cut back to part-time work as he 
was finding increasing difficulty concentrating and felt a 
great deal of pressure.  The examiner also noted that the 
veteran had cut back on his work schedule as he was 
experiencing more frequent intrusive memories that made it 
more difficult for him to focus.  

As was noted previously, VA PTSD examination in March 2006 
revealed that the veteran had stopped working in the spring 
of 2005.  The veteran further reported that he had tried to 
cut back in his employment to part time, but found that this 
did not help.  When asked what caused his difficulty, the 
examiner noted that the veteran focused on his medical 
problems including his jaundice and dyspnea, although the 
examiner did acknowledge that he reported difficulties with 
concentration.  In her summary, the examiner again noted that 
the veteran had made minimal references to PTSD interfering 
with his ability to carry out employment, but the examiner 
did not specifically opine as to whether the veteran's PTSD 
precluded the veteran's employment.

VA outpatient evaluation by a nurse practitioner in September 
2007 revealed that the veteran reported continued difficulty 
with concentration, which alone was noted to prevent him from 
any type of employment.  He also reported more depression, 
agitation, short-term memory problems, lack of interest in 
activities, and detachment, and the examiner stated that due 
to the above symptoms of PTSD, he was unable to perform 
occupational duties and was no longer able to sustain 
meaningful employment.  Examination revealed poor 
concentration and memory and only fair insight and judgment.  
The veteran was assigned a global assessment of functioning 
(GAF) scale score of 43.


II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the rating for the 
veteran's service-connected disabilities is 70 percent, 
effective since December 29, 2004.  Therefore, the veteran is 
eligible for consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.

In reviewing the record, the Board first notes that while the 
veteran asserted in his October 2005 VA Form 21-8940 that he 
became too disabled to work in March 2002, treatment and 
examination records dated after March 2002 substantiate that 
the veteran continued to work on at least a part-time basis 
through the end of 2004.  

However, the evidence reflects that the veteran thereafter 
felt unable to work on even a part-time basis due to his 
PTSD, and although the March 2006 VA psychologist noted that 
the veteran did not refer to PTSD symptoms as a significant 
obstacle, she did acknowledge that the veteran asserted 
difficulties with concentration and did not offer an opinion 
as to whether he was unemployable as a result of this 
problem.  

Moreover, a VA nurse practitioner subsequently opined in 
September 2007 that due to the veteran's symptoms of PTSD, 
the veteran was unable to perform occupational duties and was 
no longer able to sustain meaningful employment.  

The September 2007 VA examiner also assigned a GAF of 43, and 
GAF scores ranging between 41 to 50 reflect serious symptoms 
or any serious impairment in social, occupational or school 
functioning.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), for rating purposes].

Therefore, based on the above analysis, the Board will give 
the veteran the benefit of the doubt, and find that the 
opinion of the September 2007 VA examiner and the record as a 
whole as of that date support the conclusion that a total 
rating based on individual unemployability is warranted in 
this matter.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the applicable legal criteria governing 
payment of monetary benefits.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


